DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed 9/14/22, with respect to the rejections of claim 1 under 35 USC 102 and claim 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art US 8,201,285 (Pugliese) which discloses a cover assembly comprising a bladder and a cover, the bladder adapted to directly contact the pool water surface and completely cover it.

Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a layer of material between the bladder and the pool surface is prohibited and that the use of embedded weights is prohibited since they allegedly would not make the skirt ‘uniformly heavier’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant has amended claims 1 and 8 to require a “bladder completely positional beneath the flexible cover”. This claim language only requires that the entirety of the bladder be positional beneath the cover. An encapsulated bladder would still be considered completely positional beneath the cover as its entire structure is beneath part of the cover.
	Applicant has amended claims 8 and 15 to require that the skirt be “uniformly heavier” than the remainder of the cover structure. This language was not included in Applicant’s initial disclosure and it is unclear what limitations Applicant intends this language to set forth. In regards to Applicant’s allegation that the claim language would prohibit the use of embedded weights the Examiner disagrees. The purpose of adding weight, such as embedded weights, to the skirt portion of the cover in the prior art is to hold the cover in place. If one portion of the skirt were heavier than the rest of the skirt then this heavier section would pull the cover towards itself thereby defeating the purpose of weighting the skirt to secure the cover in an intended place/location. As such the weighting of the skirt would have to be ‘uniformly’ distributed whether by spacing out the weights an equal distance, having a continuous weighting mechanism extend fully around the skirt or some other arrangement known to those skilled in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-14 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to require that “the bladder is adapted to directly contact” a surface of the pool. Applicant has cited Para. 0039 of the specification as a basis for this claim language. However, Para. 0039 of the specification only establishes that “The base 152 is adapted to cover a surface of the pool with a perimeter 156 of the bladder 150 fitting within a sidewall of the pool”. This does not establish a requirement for direct contact between the bladder and the pool surface. 
Claims 2-7 are rejected due to their dependency from claim 1.

Claim 8 has been amended to require that the skirt portion “is uniformly heavier than a rest of the flexible cover”. Applicant’s original disclosure states that the skirt may comprise a weighted member embedded within it or “the skirt portion 122 itself may be weighted or heavier than the rest of the flexible cover 110” (Para. 0038). This language does not establish a requirement for a uniform weight distribution and does not establish what would be considered ‘uniformly’ weighted/heavier.
Claims 10-14 are rejected due to their dependency from claim 8.

Claim 8 has been amended to require that the “base of the bladder is adapted to directly contact and completely cover the top surface of the pool”. Applicant has cited Para. 0039 of the specification as a basis for this claim language. However, Para. 0039 of the specification only establishes that “The base 152 is adapted to cover a surface of the pool with a perimeter 156 of the bladder 150 fitting within a sidewall of the pool”. This does not establish a requirement for direct contact between the bladder and the pool surface. It also does not establish that the bladder has to fully cover the pool surface, just that it must cover ‘a surface’ of the pool.
Claims 10-14 are rejected due to their dependency from claim 8.

Claim 15 has been amended to require “the skirt uniformly heavier than a rest of the top and bottom layers of the flexible cover”. Applicant’s original disclosure states that the skirt may comprise a weighted member embedded within it or “the skirt portion 122 itself may be weighted or heavier than the rest of the flexible cover 110” (Para. 0038). This language does not establish a requirement for a uniform weight distribution and does not establish what would be considered ‘uniformly’ weighted/heavier.
Claims 16-19 are rejected due to their dependency from claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,201,285 (Pugliese) in view of US 2018/0313102 (Jackson). 
	Regarding claim 1, Pugliese discloses a protective cover assembly for protecting a pool comprising:
	a cover (16);
	a bladder (17) completely positional beneath the cover (Fig. 3); and
	a plurality of securing elements (20) attached to a perimeter of the cover; and
	wherein the bladder is adapted to directly contact and cover a surface of the pool when inflated (C4 L45-46; Fig. 3 - bladder underside is exposed to interior of the pool/water) and the cover extends beyond a perimeter of the pool (Figs. 1,3).
	While Pugliese discloses that the skirt (12) is flexible (C5 L25-28) it does not explicitly state whether or not the remainder of the cover is flexible. 
	Jackson teaches a protective cover assembly for a pool comprising flexible planar members (Para. 0013, 11/12) which permit inflation of the cover into a dome shape.
	It would have been obvious to one of ordinary skill in the art to make the cover flexible, as taught by Jackson, to permit the cover to be folded/rolled into a more compact storage configuration, to better permit the cover to conform to the shape of the pool which it is covering and/or to better permit the cover to conform to the changing shape of the bladder during inflation/deflation.

	Regarding claim 2, Pugliese states that the bladder is dome-shaped when inflated (Fig. 3, C5 L29-36).
	 
	Regarding claim 3, Pugliese states that the cover comprises a skirt portion (12).

	Regarding claim 5, Pugliese states that the plurality of securing components are configured to engage a sidewall of the pool (C4 L49-53; Fig. 1).

	Regarding claim 6, Pugliese states the inclusion of an inflating component (30/31 - air pump) for inflating the bladder.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pugliese in view of Jackson as applied to claim 1 above, and further in view of US 10,619,369 (Herd).
	Regarding claim 4, Pugliese states that the cover can be secured by a fasteners engageable with fastening members on the pool sidewall or tethers (C4 L 49-54) but does not state the inclusion of a weight embedded within a perimeter of the flexible cover.
	Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and the use of weighted members embedded within and extending around a perimeter of the cover (C8 L1-21).
	It would have been obvious to one of ordinary skill in the art to provide weighted members embedded within and extending around a perimeter of the cover, as taught by Herd, so that the cover can be utilized on pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of tethering devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jackson as applied to claim 1 above, and further in view of US 3,813,704 (Trolano).
	Regarding claim 7, Pugliese states that the bladder is inflated through an inflating component (31) but does not specify sources of a pressurized air/gas cylinder.
	Trolano teaches a cover (11) for a swimming pool (10) comprising an inflatable bladder (30) which is connected to a source of pressurized gas (20) by a hose (26/26a). Trolano further teaches that the source of pressurized gas can utilize a motor (22) and compressor (21) or can be sourced from compressed gas cylinders (C6 L55-60). 
	It would have been obvious to one of ordinary skill in the art to provide a compressed gas cylinder, as taught by Trolano, so that a user can readily inflate the bladder without requiring access to a power source for a pump.

Claims 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Jackson, Herd, US 8,568,546 (Oropallo) and CA2330518 (Hinsperger).
	Regarding claims 8 and 12, Huang discloses a cover comprising:
	a cover (16) comprising a skirt portion (12);
	a bladder (17) comprising a base (18) and a domed (Fig. 3) top (19) extending from the base, the bladder completely positional beneath the cover (Fig. 3) and attached to a center of an inner surface of the flexible cover (Fig. 3; C5 L30-32, C5L49-55 - apex of domed top of bladder is located at the center of the cover);
	a plurality of securing elements (20) attached to a perimeter of the cover (Fig. 1);
	wherein the base of the bladder is adapted to directly contact and completely cover the top surface of the pool when inflated (C4 L45-46; Fig. 3 - bladder underside is exposed to interior of the pool/water) and the skirt portion of the flexible cover extends beyond a perimeter of the pool (Figs. 1, 3).
	Pugliese, however, does not disclose that the outer surface is coated with a weatherproof reflective coating. Also, while Pugliese states that the skirt is flexible it does not explicitly state if the rest of the cover is flexible as well. Pugliese also discloses that the bladder is attached to a center of the cover but doesn’t explicitly disclose how such as through the use of a cover attachment point.
	Jackson teaches a protective cover assembly for a pool comprising flexible planar members (Para. 0013, 11/12) which permit inflation of the cover into a dome shape.
	It would have been obvious to one of ordinary skill in the art to make the cover flexible, as taught by Jackson, to permit the cover to be folded/rolled into a more compact storage configuration, to better permit the cover to conform to the shape of the pool which it is covering and/or to better permit the cover to conform to the changing shape of the bladder during inflation/deflation.
	Herd teaches an inflatable pool cover (Figs. 1-2) comprising an exterior surface (1) which is provided with a coating that provides UV protection (C5 L11-12). The cover is also manufactured to resist extreme heat and cold (C5 L11-16).
	It would have been obvious to one of ordinary skill in the art to provide the cover with a coating which provides weatherproof  properties to the cover, as taught by Herd, to extend the operational lifespan of the cover (reduce damage from outdoor use) and to reduce operational and maintenance costs of the pool (such as maintaining desired thermal properties or preventing algae growth).
	Herd also teaches that the inflatable cover (10) for a pool comprises a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and the use of weighted members embedded within and extending around a perimeter of the cover (C8 L1-21). Herd teaches that weighting the skirt can be accomplished in a number of different ways to those skilled in the art including “various weighting mechanisms and technologies” (C8 L1-21).
	It would have been obvious to one of ordinary skill in the art to provide weighted members embedded within and extending around a perimeter of the cover, as taught by Herd, so that the cover can be utilized on pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of tethering devices.
	Weighting the skirt in such a manner would result in the skirt being heavier than the remainder of the cover as the weight of the skirt would have to resist/overcome the weight of the remainder of the cover in order to perform its design goal of securing the cover in place. Likewise the weight of the skirt would have to be uniformly distributed or else the heaviest portion/section would pull the cover in its direction which would result in the cover no longer being centered/held in place as the cover is designed to achieve.
	Oropallo teaches a pool cover assembly comprising a flexible cover (10) and an inflatable bladder (20). The bladder is positional beneath the flexible cover and attached to a center of an inner surface of the flexible cover via a cover attachment point (30/31/32).
	It would have been obvious to one of ordinary skill in the art to secure the bladder to the center of an inner surface of the cover via  cover attachment point, as taught by Oropallo, to ensure the bladder remains centralized over the pool resulting in proper deflection/direction of debris/rainfall off the cover/away from the pool rather than pooling on the cover.
	Hinsperger teaches a flexible cover (10) for a pool comprising a first coating (12) on one side and a second coating (14) on an opposing side. The first coating has a first color and the second coating has a second color in which the light/heat absorption characteristics of the first color are different from the light/heat absorption characteristics of the second color (Pg. 5 L10-20).
	It would have been obvious to one of ordinary skill in the art to color the exterior surface in a color configured to reflect light and/or heat, as taught by Hinsperger, as a simple and inexpensive method of regulating temperature of the pool and/or preventing growth of algae.

	Regarding claim 10, Pugliese states that the bladder comprises a one-way valve (15).

	Regarding claim 11, Pugliese states that the skirt portion of the flexible cover is not attached to the bladder (Figs. 1, 3 - skirt extends from cover 16).

	Regarding claim 14, Pugliese states the inclusion of an inflating component (30/31 - air pump) for inflating the bladder.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pugliese in view of Jackson, Herd, Oropallo and Hinsperger as applied to claim 8 above, and further in view of US 2012/0204339 (Geiger).
 	Regarding claim 13, Pugliese states that the plurality of securing elements can take a variety of forms including snap buttons but does not explicitly state the use of clasps.
	Geiger teaches an inflatable pool cover (10) secured to a pool sidewall through fasteners (36) which can take a variety of forms including clasps (Para. 0030).
	It would have been obvious to one of ordinary skill in the art that the cover can be secured by other securing components such as clasps, as taught by Geiger, as they are recognized equivalents in the art which facilitate securing the cover in place on different styles of pools in different environments.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,606,083 (Kingston) in view of Oropallo and Herd.
	Regarding claim 15, Kingston discloses a dome-shaped protective cover assembly removably positional across a top surface of a pool, the protective pool cover comprising:
	a flexible cover (C1 L32-35) comprising a top layer (7) and a bottom layer (1);
	a skirt attached to and extending from the top layer of the flexible cover;

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

	a bladder (6) encapsulated within the top and bottom layers of the flexible cover; and
	a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
	wherein the bladder is adapted to cover the top surface of the pool when inflated and the skirt extends beyond a perimeter of the pool (Fig. 3). 
	Kingston, however, does not disclose details on the weight of the skirt and does not disclose details regarding how the bladder is held in place.
	Oropallo teaches a pool cover assembly comprising a flexible cover (10) and an inflatable bladder (20). The bladder is positional beneath the flexible cover and attached to a center of an inner surface of the flexible cover via a cover attachment point (30/31/32).
	It would have been obvious to one of ordinary skill in the art to secure the bladder to a center of an inner surface of the cover via a cover attachment point, as taught by Oropallo, to ensure the bladder remains centralized over the pool resulting in proper deflection/direction of debris/rainfall off the cover/away from the pool rather than pooling on the cover.
	Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and through the incorporation of a weighted outer edge (C8 L1-21). Herd teaches that weighting the skirt can be accomplished in a number of different ways to those skilled in the art including “various weighting mechanisms and technologies” (C8 L1-21).
	It would have been obvious to one of ordinary skill in the art to make the skirt heavier than the remainder of the cover, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover, when fastening points fail or when the surrounding area would prevent use of other anchoring means.
	Weighting the skirt in such a manner would result in the skirt being heavier than the remainder of the cover as the weight of the skirt would have to resist/overcome the weight of the remainder of the cover in order to perform its design goal of securing the cover in place. Likewise the weight of the skirt would have to be uniformly distributed or else the heaviest portion/section would pull the cover in its direction which would result in the cover no longer being centered/held in place as the cover is designed to achieve.

	Regarding claims 16-17, Kingston states that the skirt is ‘attached’ to the flexible cover along a ‘skirt attachment perimeter’ which is smaller in diameter than a perimeter of the flexible cover.

    PNG
    media_image2.png
    285
    544
    media_image2.png
    Greyscale

	
	Regarding claim 19, Kingston states that the bladder is attached to the flexible cover at a center of the top layer (Figs. 1, 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Oropallo and Herd as applied to claim 15 above, and further in view of US 3,533,110 (Gisondi).
	Regarding claim 10, Kingston states that the bladder comprises a base, a domed top extending from the base (Fig. 3) and is inflated through a hose (9) which penetrates the flexible cover but does not state details of the inclusion of a valve. 
	Gisondi teaches an inflatable pool cover comprising an inflatable bladder (14) provided with a one-way valve (21).
	It would have been obvious to one of ordinary skill in the art to provide a one-way valve on the bladder, as taught by Gisondi, to prevent leakage of air from the bladder which could result in its deflation and loss of effectiveness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0161986 (Huang) is a pool cover protection system comprising a cover (311) and an inflatable bladder (331), the inflatable bladder positionable completely beneath the cover and at a central area, the bladder further exposed to the pool water and as such adapted to come in direct contact with the surface of the pool water.
US 9,353,540 (Jennings) teaches a pool cover assembly with a skirt, the skirt can be weighted by filling it with a material such as sand and as such would be ‘uniformly heavier’ than the remainder of the cover (the sand would be spread throughout the skirt and the skirt has to be heavier to achieve its goal of securing the cover in place).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754